UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                           No.    00-50259


BEATRICE ALVAREZ, Etc.; ET AL.,

                                      Plaintiffs,

BEATRICE ALVAREZ, Individually and on behalf of the class of all
Hispanic employees, past, present and future denied promotion to
General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;
EMILIO CASTRO, Individually and on behalf of the class of
all Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;
ALICIA HERNANDEZ, Individually and on behalf of the class of
all Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age; LUIS
P HERNANDEZ, Individually and on behalf of the class of all
Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age; MARY
MONTEZ, Individually and on behalf of the class of all
Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;
MANUEL MUNOZ, JR, Individually and on behalf of the class of
all Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;
GUADALUPE RODRIGUEZ, Individually and on behalf of the class
of all Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;
ADOLPH VALADEZ, Individually and on behalf of the class of
all Hispanic employees, past, present and future denied
promotion to General Schedule Positions grade GS-09 and
above on the basis of national origin, sex, and/or age;

               Plaintiffs - Appellants

MICHAEL GALVAN, JR

               Appellant
   v.

F WHITTEN PETERS, Secretary of the United States Department
of the Air Force

                 Defendant - Appellee




            Appeal from the United States District Court
                  For the Western District of Texas
                           SA-96-CV-1167-FB

                                 May 15, 2001


Before DAVIS, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

      The only two significant issues in this appeal are: (1)

whether the district court erred in refusing to certify a class;

and   (2)   whether    the    district    court      erred   in    dismissing      the

individual claims.           After carefully reviewing the record and

considering the briefs and arguments of the parties, we conclude

that the district court did not err in either respect.

      The   district    court    did     not   err    in   concluding       that   the

plaintiffs failed to establish the four requirements for class

certification.    Plaintiffs clearly failed to show that the class

representatives adequately represented the class.                    Three of the

class   representatives        failed    to    appear      and    testify    at    the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
certification hearing or submit evidence.    The plaintiff’s expert

witness, Dr. Lewis, testified that he had not been provided the

necessary funds or information to perform an adequate statistical

analysis of the data required to establish a prima facie disparate

impact case.

     We also find no error in the district court’s order dismissing

the individual plaintiff’s claims.       The only significant issue

plaintiff raises in this respect is that plaintiffs presented

claims that were continuing violations which extended the deadlines

for action required under the statute.    Appellants argue in effect

that the defendant perpetuated the effects of discrimination which

was otherwise time barred and that this conduct constituted a new

violation of Title VII that could be sued upon.    This argument is

foreclosed by Trevino v. Celanese Corporation, 701 F.2d 397, 403

(5th Cir. 1983).

     We have also considered the district court’s rulings on

various discovery motions challenged by appellants and find no

abuse of discretion in the court’s rulings.

     AFFIRMED.




                                3